SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number:0-25203 OmniComm Systems, Inc. (Exact name of registrant as specified in its Charter) Delaware 11-3349762 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL Address of principal executive offices Zip Code (Registrant’s Telephone Number including area code) No Changes (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares outstanding of each of the issuer’s classes of common equity as of November 5, 2012: 86,556,495 common stock $.001 par value. 1 TABLE OF CONTENTS TO THE QUARTERLY REPORT ON FORM 10-Q FOR THE NINE MONTH PERIOD ENDED SEPTEMBER 30, 2012 PART I. FINANCIAL INFORMATION 3 ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 56 ITEM 4.CONTROLS AND PROCEDURES 57 PART II OTHER INFORMATION 57 ITEM 1.LEGAL PROCEEDINGS. 57 ITEM 1A.RISK FACTORS. 57 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 57 ITEM 3.DEFAULTS UPON SENIOR SECURITIES. 57 ITEM 4.MINE SAFETY DISCLOSURES. 57 ITEM 5.OTHER INFORMATION. 57 ITEM 6.EXHIBITS 58 SIGNATURES 59 Exhibit 31.1* 60 Exhibit 31.2* 61 EXHIBIT 32.1** 62 Exhibit 101.INSXBRL Instance Document*** Exhibit 101.SCHXBRL Taxonomy Extension Schema Document*** Exhibit 101.CALXBRL Taxonomy Extension Calculation Document*** Exhibit 101.DEFXBRL Taxonomy Extension Definition Document*** Exhibit 101.LABXBRL Taxonomy Extension Label Document*** Exhibit 101.PREXBRL Taxonomy Extension Presentation Document*** * Filed herewith **Furnished herewith *** In accordance with Rule 406T of Regulation S-T, the information in Exhibit 101 is furnished and deemed not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, is deemed not filed for purposes of Section18 of the Exchange Act of 1934, and otherwise is not subject to liability under these sections and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $269,207 and $142,444, respectively Prepaid expenses Total current assets Property and equipment, net Other assets Intangible assets, net -0- Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable, related parties, current portion -0- Deferred revenue, current portion Convertible notes payable, related parties, current portion, net of discount of $-0- and $-0-, respectively -0- Convertible notes payable,current portion Patent settlement liability, current portion Conversion feature liability, related parties Conversion feature liability Warrant liability, related parties Warrant liability Total current liabilities LONG TERM LIABILITIES Notes payable, long term, net of current portion Notes payable, related parties, long term, net of current portion, net of discount of $775,429 and $1,132,144, respectively Deferred revenue, long term, net of current portion Convertible notes payable, related parties, net of current portion Convertible notes payable, net of current portion Patent settlement liability, long term, net of current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (See Note 11) SHAREHOLDERS' (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized 3,722,500 shares undesignated -0- -0- Series B convertible preferred stock - 230,000 shares authorized, -0- and -0-issued and outstanding, respectively at $0.001 par value; liquidation preference $-0- and $-0-, respectively -0- -0- Series C convertible preferred stock - 747,500 shares authorized, -0- and -0-issued and outstanding, respectively at $0.001 par value; liquidation preference $-0- and $-0-, respectively -0- -0- Series A convertible preferred stock - 5,000,000 shares authorized, 4,125,224 and 4,125,224 issued and outstanding, respectively at $0.001 par value; liquidation preference $4,125,224 and $4,125,224, respectively Series D preferred stock - 250,000 shares authorized, 250,000 and 250,000 issued and outstanding, respectively at $0.001 par value Common stock - 250,000,000 shares authorized,86,556,495 and 86,481,495 issued and outstanding, respectively, at $0.001 par value Additional paid in capital - preferred Additional paid in capital - common Accumulated other comprehensive (loss) ) ) Accumulated deficit ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) $ $ See accompanying summary of accounting policies and notes to unaudited condensed consolidated financial statements 3 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the nine months ended September 30, For the three months ended September 30, Revenues $ Reimbursable revenues Total revenues Cost of goods sold Reimbursable expenses - cost of goods sold Total cost of sales Gross margin Operating expenses Salaries, benefits and related taxes Rentand occupancy expenses Consulting services Legal and professional fees Travel Telephone and internet Selling, general and administrative Bad debt expense -0- -0- Depreciation expense Amortization expense -0- Total operating expenses Operating income/(loss) ) Other income/(expense) Interest expense ) Interest expense, related parties ) Interest income 17 -0- Change in derivative liabilities ) ) ) Loss on sale of property and equipment ) -0- -0- -0- Transaction gain/(loss) 6 Income/(loss) before income taxes ) ) ) Income taxes ) -0- ) -0- Net income/(loss) Preferred stock dividends Preferred stock dividends in arrears Series A preferred ) Total preferred stock dividends ) Net income/(loss) attributable to common stockholders $ ) $ ) $ ) $ Net income/(loss) per share Basic and diluted $ ) $ ) $ ) $ Weighted average number of shares outstanding Basic and diluted See accompanying summary of accounting policies and notes to unaudited condensed consolidated financial statements 4 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (unaudited) For the nine months ended September30, For the three months ended September30, Net income/(loss) attributable to common stockholders $ ) $ ) $ ) $ Other comprehensive income/(loss): Change in foreign currency translation adjustment ) Other comprehensive income/(loss) Comprehensive income/(loss): $ ) $ ) $ ) $ See accompanying summary of accounting policies and notes to unaudited condensed consolidated financial statements 5 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' (DEFICIT) FOR THE YEAR ENDED DECEMBER 31, 2, 2012 (unaudited) Preferred Stock Common Stock 5% Series A Convertible 8% Series B Convertible 8% Series C Convertible Series D Preferred Stock Additional Additional Accumulated Number of shares $ 0.001 Par value Number of shares $ 0.001Par value Number of shares $ 0.001 Par value Number of shares $ 0.001 Par value paid in capital preferred Number of shares $ 0.001 Par value paid in capital common Accumulated deficit other comprehensive income (loss) Treasury stock Total shareholders' (deficit) Balances at December 31, 2010 $ -0- $
